         Case 1:20-cv-00311-RP Document 84 Filed 09/15/21 Page 1 of 4




            UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF TEXAS
                       AUSTIN DIVISION
EDDIE LEE WILSON, AND          §
CHESTER JACKSON, SR., A/N/F    §
CHESTER JACKSON, JR.,          §
Plaintiff,                     §
                               §
v.                             § NO. 1:20-cv-00311-RP
                               §
ROBERT RILEY BAUCOM,              JURY DEMANDED
                               §
DEPUTY JOHN K. BENNETT,        §
SHERIFF THOMAS                 §
NORSWORTHY, CITY OF            §
CALDWELL, AND BURLESON         §
COUNTY,                        §
Defendants.                    §

        PLAINTIFF CHESTER JACKSON’S MOTION TO COMPEL
                   SUPPLEMENTAL DISCOVERY

      Plaintiff brings this his Motion to Compel Supplemental Dsicovery and would

respectfully show as follows:



        EXCEPTIONAL CIRCUMSTANCES EXIST RELATING TO
  PLAINTIFF’S MOTION TO COMPEL SUPPLEMENTAL DISCOVERY.

      Plaintiff has discovered thorugh an independent inquiry that Defendant,

Deputy John K Bennett was terminated due to his criminal conduct based on an

alleged theft charge, disposition unknown. Bennett is the defendant in the case
          Case 1:20-cv-00311-RP Document 84 Filed 09/15/21 Page 2 of 4




alleged to have illegally arrested Chester Jackson.

       In addition, defendant and fact witness Sheriff Thomas Norsworthy was

forced to resign since Chester Jackson’s allegations were based on his criminal

conduct in his attempt to harass and compel sex the female employees sexually.

Plaintiff requested additional time to conduct discovery. The Motion was denied.

Although the Motion was denied, written discovery was propounded. Plaintiff

requested production of documents to Burleson County, “40.               Produce any and all

documents showing any crime of moral turpitude or felony regarding any fact witness, you listed

in your disclosures or in discovery responses,”   no documents responsive to this request

related to Bennett or Norsworthy were produced. Plaintiff was unaware any

documents existed at the time of the request for production or at the time of the

request to reopen discovery.

       Plaintiff became apprised of these facts since the motion had been decided;

however, Plaintiff is not seeking to reurge the motion rather compel the

supplemental disclosure of this important information to the claims and defenses in

this case.

       The abrupt separation of the Burleson County law enforcement officers

occurred during the course of this litigation. The         information      the    defendant

Burleson County and Bennett failed to disclose goes to the credibility of the
         Case 1:20-cv-00311-RP Document 84 Filed 09/15/21 Page 3 of 4




witnesses and their testimony, specifically the affidavits outlined in the responses

to summary judgment and any trial testimony if the case reaches the trial stage.



      Beyond the essential duty to supplement disclosures, Plaintiff requested

discovery on the subject from the defendant Burleson County; it failed to produce

documents responsive to the request that would put Plaintiff on notice that the

unfavorable employment separations occurred. As a result, there were no means

available to Plaintiff to gain the details or know the responses were deficient at the

time received.




      Plaintiff requested supplements to discovery and disclosure to gain facts

related to the separation of employment that the plaintiff understands to be criminal

in nature but nothing more that was denied.

Only after the request did Burleson County provide any indication that Bennett was

a “former deputy.” See [Dkt 73, pg 3,¶-Request for Extension]. The plaintiff needs

this information despite any outcome of the summary judgment the information is

needed as the individuals are witnesses in the case.

      For the foregoing reasons, Plaintiff respectfully requests the court compel
         Case 1:20-cv-00311-RP Document 84 Filed 09/15/21 Page 4 of 4




the supplementation of the disclosures and written discovery to the defendant since

exceptional circumstances exist relating to the plaintiff’s being unable to discover

the concealed information relating to the criminal conduct of Bennett through other

means until late in the case thus the motion to compel supplemental discovery is

warranted and necessary.


                                      Respectfully Submitted
                                      By: /S/U.A. Lewis
                                      U. A. Lewis
                                      State Bar No. 24076511
                                      Federal Bar No. 1645666
                                      P. O. Box 27353
                                      Houston, TX 77227
                                      Telephone: (713)570-6555
                                      Facsimile: (713) 581-1017
                                      PLAINTIFF’S LEAD ATTORNEY

                      CERTIFICATE OF CONFERENCE

      Counsel for Plaintiff conferred with Counsel for Burleson County, Joanna
Lippman Salinas, on September 2, 2021, and she has indicated Burleson does not
intend to supplement the disclosures or discovery request.


                           CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing instrument has been sent to all
interested counsel of record and defendants via permissible means on September
14, 2021.
/s/ U.A. Lewis
U.A. Lewis
